Citation Nr: 1121475	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability involving the lower extremities, other than left foot metatarsalgia, to include a peripheral vascular disorder, restless leg syndrome, and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the RO initially characterized the issue on appeal as entitlement to service connection for peripheral neuropathy, based on the Veteran's initial claim filed in October 2007.  The Veteran's contentions and the medical evidence relate to a general disability involving the lower extremities, variously diagnosed as a peripheral vascular disorder (including vascular occlusive disease with claudication and arteriosclerosis obliterans), and restless leg syndrome.  In fact, the Veteran made clear in his VA Form 9, dated September 2008, that he had confused the medical terminology.  In a December 2008 rating decision, the RO separately adjudicated claims for a peripheral vascular disorder and restless leg syndrome.  Moreover, by a March 2011 rating decision, the RO granted service connection for left foot metatarsalgia (alternatively claimed as a lower extremity disability), evaluated as 10 percent disabling.  Thus, a review of the evidence of record reflects that the issue currently on appeal (from the March 2008 rating decision) is better characterized as entitlement to service connection for a disability involving the lower extremities, other than left foot metatarsalgia, to include a peripheral vascular disorder, restless leg syndrome, and peripheral neuropathy.

The information of record reveals that the Veteran was scheduled for a hearing before the undersigned Veterans Law Judge at the local RO in March 2010.  The Veteran was unable to appear for the hearing; however, the Veteran's representative presented at that hearing, for record on appeal, a statement prepared by the Veteran.  A transcript of that hearing has been associated with the Veteran's claims file.

This case was previously remanded by the Board in May 2010 for further development.  The case is once again before the Board for appellate consideration.


FINDING OF FACT

A disability involving the lower extremities, other than left foot metatarsalgia, to include a peripheral vascular disorder (including vascular occlusive disease with claudication and arteriosclerosis obliterans), restless leg syndrome, and peripheral neuropathy, was not manifested during service or for many years later and is not related to any incident of service.


CONCLUSION OF LAW

A disability involving the lower extremities, other than left foot metatarsalgia, to include a peripheral vascular disorder (including vascular occlusive disease with claudication and arteriosclerosis obliterans), restless leg syndrome, and peripheral neuropathy, was not incurred in or aggravated by service; and arteriosclerosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arteriosclerosis, which are manifested to a degree of 10 percent or more within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

The Veteran maintained in his initial October 2007 claim that a beam fell on his left foot during active duty service, while stationed in Germany, and that he has had lower extremity problems ever since.

The service treatment records reveal that the Veteran was seen in July 1968, when he reported that a concrete beam dropped on his left foot.  During this treatment session, it was noted that the injury affected the Veteran's left foot metatarsal region.  Physical examination at the time revealed mild to moderate swelling and x-rays were negative for fracture.  The Veteran was treated with a cold compress, bandage and pain medication.  A subsequent follow-up visit in August 1968 showed the Veteran displayed minimal swelling.  The Veteran was encouraged to engage in hot soaks of the left foot and to begin gradual weight bearing.  The Veteran's August 1968 separation examination revealed no defect or diagnosis of the feet or lower extremities, or of the vascular or neurologic systems.

Private treatment records, dated June 2004 to October 2007, show the Veteran has been diagnosed with peripheral vascular disease, vascular occlusive disease with claudication, and restless leg syndrome, all of which affect both of the Veteran's lower extremities.

In July 2010, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  In his SSA-Form 3368, the Veteran indicated that he suffers from peripheral vascular disease, and as a result, he cannot be on his feet for more than 15 minutes, as his legs start to go numb beyond that time.  The Veteran further indicated that this condition first started bothering him in February 2004.

Included with the SSA disability records were private medical records, covering May 2002 to October 2004, wherefrom the Veteran was diagnosed with peripheral vascular disease with claudication of the left foot, bilateral popliteal and bilateral lower extremity arterial occlusive disease of a moderate degree, left foot pain and left foot cramps.

Also included with these documents was an October 2004 Tennessee Department of Human Services Vocational Assessment whereby the Veteran indicated he started having problems with both of his feet and left leg in the early 1970s.  The Veteran further stated that in the late 1970s and early 1980s, he had calluses removed from both of his feet, which helped, but the pain would return when he would have to stand for long periods of time or walk long distances.  The Veteran also reported that the pain in his left leg and both feet got worse in 2000 and then further worsened in 2004.  The Veteran stated he was given inserts to put in his shoes to help relieve the pain, but they did little.  The Veteran indicated it is difficult for him to stand or walk for 20 to 30 minute periods and working around the house is likewise difficult as he has to get off his feet and rest often.

VA conducted a medical examination of the Veteran in August 2010.  After reviewing the Veteran's claims file, taking the Veteran's history and performing an examination, the VA examiner entered diagnoses of bilateral peripheral arterial occlusive vascular disease of the lower extremities, restless leg syndrome with intermittent parasthesias, and metatarsalgia of the left foot with callosity.  The VA examiner further commented that the neurological symptoms the Veteran claimed he experienced were not due to peripheral neuropathy, but rather, were due to the above-diagnosed conditions.

The VA examiner in August 2010 concluded that the current metatarsalgia and callosities of the Veteran's left foot were the result of the injury he sustained during military service in July 1968.  In support of this conclusion, the VA examiner pointed to the fact that the July 1968 injury was in the same location as his current left foot metatarsalgia condition, and reasoned that the original left foot metatarsalgia injury was severe and under-treated enough to cause his current left foot metatarsalgia condition.  According to the VA examiner, the Veteran's antalgic gait was due to his left foot metatarsalgia, which was the cause of his callosity, and that such a conclusion is recognized in the medical literature.

Further, the VA examiner concluded that the Veteran's bilateral peripheral arterial occlusive vascular disease of the lower extremities was not due to the Veteran's service-connected July 1968 left foot injury, as the Veteran's July 1968 left foot injury only affected his lower left extremity; whereas, the Veteran's peripheral vascular disease affected both lower extremities.  Also, the VA examiner pointed to the fact that the peripheral vascular disease symptoms of claudication, cramps, heaviness, cool feet, and intermittent parasthesias are due to atherosclerosis, while the metatarsalgia symptomatology occurs as the result of a trauma to the foot.  According to the VA examiner, the onset of the Veteran's peripheral vascular disease began in 2002, over 30 years after the July 1968 left foot injury, and failed to establish a continuity of symptomatology.

Lastly, the VA examiner concluded that the Veteran's restless leg syndrome with intermittent parasthesias was also not due to his July 1968 left foot injury.  The VA examiner noted that the onset of the Veteran's restless leg syndrome began years after his military service and failed to establish a continuity of symptomatology.  According to the VA examiner, the medical literature does not show that restless leg syndrome would be caused by or the result of the kind of left foot trauma the Veteran suffered in July 1968, and thus concluded that the Veteran's restless leg syndrome has an unknown etiology.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After examining the evidence of record, the service treatment records show that the Veteran sustained an injury to the left foot metatarsal region.  However, the service treatment records contain no complaint, diagnosis or treatment of a peripheral vascular disorder, restless leg syndrome, or peripheral neuropathy of the lower extremities.  The Veteran's separation examination report, dated August 1968, and the accompanying report of medical history, which was filled out and signed by the Veteran, do not show any complaint or diagnosis indicating any of the aforementioned disorders.  For instance, the separation examination revealed normal clinical findings for the vascular and neurologic systems, as well as for the lower extremities.

In the same way, the evidence of record also shows that the Veteran reported a history of feet and left leg problems beginning in the early 1970's, which he described to be pain in the feet and left leg, and calluses on the feet; and, which, the VA examiner in August 2010 seem to associated with the current diagnosis of left foot metatarsalgia.  Service connection is in effect for left foot metatarsalgia, as this condition has been etiologically related to the Veteran's in-service left foot injury.  See Rating Decision dated March 2011.  Hence, none of the post-service medical records makes reference to any diagnosis of a peripheral vascular disorder (including vascular occlusive disease with claudication and arteriosclerosis obliterans), restless leg syndrome, or peripheral neuropathy within the first year after discharge from active duty service.  The earliest post-service medical record discussing these conditions in the claims file is from May 2002.  This is more than 30 years after the Veteran's discharge from active duty service.

The Board is persuaded that the findings and opinions of the August 2010 VA examiner are most convincing, in that the examiner reviewed the medical evidence in the file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's peripheral vascular disorder, restless leg syndrome, and his claimed peripheral neuropathy.  The examiner performed a thorough evaluation and provided a comprehensive rationale for his findings and conclusions.  The examiner also discussed in detail the previous clinical evidence and the Veteran's own reported history.  The August 2010 VA examination report shows a review of the Veteran's complete medical history and claims file and the diagnoses and opinions are supported by the medical and lay evidence of record.  The Board recognizes that while the Veteran is competent to describe his lay account of the onset of certain symptoms affecting his feet and left lower extremity, he is not competent to provide an opinion regarding the etiological basis of those same symptoms.  See Davidson v. Shineski, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's peripheral vascular disorder (to include vascular occlusive disease with claudication and arteriosclerosis obliterans), restless leg syndrome, and his claimed peripheral neuropathy, which are complex disabilities, are not simple identifications that a lay person is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of these disabilities.  Thus, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, their statements regarding etiology do not constitute competent medical evidence.  Therefore, to the extent their lay statements imply that the Veteran had continuing symptoms of a peripheral vascular disorder, restless foot syndrome, or peripheral neuropathy beginning as early as 1970, such statements have no probative value.  For these reasons, the Board can and does attach significant credibility and probative weight to the August 2010 VA examiner's medical opinions than to the continuity of symptomatology asserted by the Veteran.

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's peripheral vascular disorder (including vascular occlusive disease with claudication and arteriosclerosis obliterans), restless leg syndrome, and his claimed peripheral neuropathy were not incurred in or aggravated by service, and that arteriosclerosis may not be presumed to have been incurred in service.  38 U.S.C.A. § 5017(b); 38 C.F.R. § 3.102; Gilbert v.Derwinski, 1 Vet. App. at 55.  The appeal is denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA met its duty to notify the Veteran concerning his claims for service connection for peripheral neuropathy, peripheral vascular disease and restless leg syndrome.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his initial October 2007 claim for service connection for peripheral neuropathy by a letter dated October 2007, before the March 2008 adverse rating decision.  The October 2007 letter also provided the Veteran with the specific notice required by Dingess, supra.  The Veteran was also notified of the evidence needed to substantiate his October 2008 claims for service connection for peripheral vascular disease and restless leg syndrome by a letter dated October 2008, before the December 2008 adverse rating decision.  The October 2008 letter likewise provided the Veteran with the specific notice required by Dingess, supra.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records and service personnel records.  The record also contains private treatment records the Veteran provided and authorized VA to obtain.  VA treatment records and SSA disability records are also located in the claims folder.  The Veteran was provided with a VA examination with a nexus opinion.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

The Board is also satisfied that the development requested by the Board's May 2010 remand has been satisfactorily completed and substantially complied with.  This includes development to obtain SSA disability records and to provide the Veteran with a VA medical examination and nexus opinion regarding his lower extremity disability alternately claimed as peripheral neuropathy, peripheral vascular disease and restless leg syndrome, as well as subsequent RO (AMC) readjudication of the claim following the development effort.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to service connection for a disability involving the lower extremities, other than left foot metatarsalgia, to include a peripheral vascular disorder (including vascular occlusive disease with claudication and arteriosclerosis obliterans), restless leg syndrome, and peripheral neuropathy is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


